Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims …. are pending.
The prior art submitted on … has been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 12-14 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (2019/0086923).
As per claim 1, Zhang et al. disclose a computer-implemented method which includes the steps of generating a point cloud comprising a plurality of points based on outputs of a light detection and range (LIDAR) device (see at least figure 1, figure 2, step 201); determining one or more obstacle candidates based on the point cloud (see at least figure 2, step 202); filtering the one or more obstacle candidates to remove a first set of obstacle candidates in the one or more obstacle candidates that correspond to noise based at least in part on characteristics associated with points that correspond to each of the one or more obstacle candidates (see at least figure 2, steps 203-204; paragraphs 0085 and 0092); determining one or more recognized obstacles comprising the obstacle candidates that have not been removed (see at least figure 2, step 205); and controlling operations of an autonomous vehicle based on the recognized obstacles (see at least paragraphs 0003, 0018, 0044 and 0050).
As per claim 2, Zhang et al. disclose that the first set of obstacle candidates that correspond to noise comprise obstacle candidates that correspond to points corresponding to dusts (see at least paragraphs 0085 and 0092). 
As per claim 3, Zhang et al. disclose that the characteristics associated with points that correspond to each of the one or more obstacle candidates based on which the one or more obstacle candidates are filtered comprise a spatial distribution of the points that correspond to each of the one or more obstacle candidates (see at least paragraphs 0032, 0056 and 0081).
With respect to claims 12-14 and 23, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 4-11 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-3, 12-14 and 23 are rejected.  Claims 4-11 and 15-19 are objected
The following references are cited as being of general interest:   Sakai et al. (10,137,890), Levinson et al. (10,468,062), Kangaspunta (10,921,817), Iwano et al. (11,280,628), Zou et al. (2018/0260636), Wang et al. (2019/0171212), Rochan Meganathan et al. (2019/0236381), Smolyanskiy et al. (2021/0150230) and Sun et al. (2021/0155266).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
May 19, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661